Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carolyn Adams appeals the district court’s order granting summary judgment to Defendant Sheppard Pratt Health System in her civil action under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.2012), and the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621-34 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Adams v. Sheppard Pratt Health Sys., No. 1:11-cv-03755-CCB, 2013 WL 6198158 (D.Md. Nov. 26, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.